Citation Nr: 1608123	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-40 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include under 38 U.S.C.A. § 1151.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318. 

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1936 to January 1969.  The Veteran died in June 2008.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, which denied the appellant, the Veteran's widow, service connection for the cause of the Veteran's death and dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318.  She responded with a timely Notice of Disagreement, and subsequently perfected her appeal upon the filing of a timely substantive appeal. 

The appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing in August 2012.  A transcript of this proceeding has been associated with the claims file. 

This case was previously before the Board in March 2013 at which time it was remanded for additional development.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the appellant's claim.  A review of the documents in Virtual VA reveals the existence of VA treatment records dated from April 1998 through November 2008.  Other documents in VBMS include a September 2015 Informal Hearing Presentation.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal arises out of the appellant's assertion that her husband's death was related to his service-connected disabilities.  Specifically, the appellant contends that after receiving treatment for his service-connected diabetes at a VA facility on March 10, 2008, the Veteran, who was in a wheelchair at the time, fell and injured his head while he was being loaded into a van service to be taken home, and developed a brain disorder which ultimately resulted in his death approximately three months later.  

Pursuant to the March 2013 Board remand, a VA medical opinion was obtained in May 2014.  The examiner noted that the Veteran received care at the VA podiatry clinic for routine diabetic foot care/nail trimming on March 10, 2008.  While being transported from VA following the March 10, 2008 appointment, the Veteran was not properly secured in the transporting van and suffered a closed head injury.   The examiner opined that if the Veteran's wheel chair had been properly secured, there would have been no closed head injury in the first place and no progressive traumatic brain injury (TBI) leading to death.

In a September 2015 Informal Hearing Presentation, the appellant's representative wrote that a 38 U.S.C.A. § 1151 claim was intertwined in this appeal.  Specifically, it was requested that development be accomplished for such claim which would include additional opinion as to whether the TBI, which caused the Veteran's death, could be related to the Veteran's service-connected residuals of a head injury with scar above the right eyelid.  

To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312 (2015).

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  Since the appellant filed her claim after that date, she must show some degree of fault, and more specifically, that the proximate cause of the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2015).

Significantly, the RO has not yet adjudicated the newly raised theory pursuant to 38 U.S.C.A. § 1151.  Furthermore, while the claims file contains a VA medical opinion regarding a possible nexus between treatment for the Veteran's service-connected diabetes and the Veteran's cause of death, no medical opinion has yet been obtained regarding whether the TBI, which caused the Veteran's death, aggravated the Veteran's service-connected residuals of a head injury with scar above the right eyelid.  Given the above-noted discussion, and because a determination on the matter of § 1151 could impact a determination as to the appellant's entitlement to DIC benefits, the § 1151 matter is intertwined with the cause of death claim.  The RO should consider entitlement to § 1151 benefits in the first instance, to avoid any prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The claims file (including the electronic files) and a copy of this remand must be made available to, and reviewed by a suitable physician.  After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's death resulted from the Veteran's service-connected residuals of a head injury with scar above the right eyelid or treatment for that disability.  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause of death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

2.  Adjudicate the appellant's newly raised theory of entitlement to service connection for the cause of the Veteran's death and for the Veteran's death under the provisions of 38 U.S.C.A. § 1151.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case, which includes a summary of any additional evidence, any additional applicable laws and regulations pertaining to 38 U.S.C.A. § 1151, and the reasons for the decision.  After the appellant and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

